IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

GERALD BOYCE,

Petitioner,

V. Civil Action No. 16-816-CFC

)

)

)

)
CLAIRE DEMATTEIS, Commissioner, _ )
Delaware Department of Corrections, _)
ROBERT MAY, Warden, and )
ATTORNEY GENERAL OF THE )
STATE OF DELAWARE, )
)

)

Respondents. '

 

J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington,
Delaware. Attorney for Petitioner.

Kathryn Joy Garrison, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware. Counsel for respondents.

 

MEMORANDUM OPINION?

September 4 , 2019
Wilmington, Delaware

 

‘Commissioner Claire DeMatteis and Warden Robert May have replaced former
Commissioner Robert M. Coupe and former Warden G.R. Johnson, original parties to
the case. See Fed. R. Civ. P. 11(d).

“This case was originally assigned to the Honorable Gregory M. Sleet, and was re-
assigned to the undersigned’s docket on September 20, 2018.
CONNOLLY, Ch STA 1 DISTRICT JUDGE:

Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to
28 U.S.C. § 2254 (“Petition”) filed by petitioner Gerald Boyce (“Petitioner”). (D.1. 3) The
State filed an Answer in opposition, (D.I. 11), and Petitioner filed a Reply (D.I. 16). For
the following reasons, the Court will deny the petition as barred by the one-year
limitations period prescribed in 28 U.S.C. § 2244.

I. BACKGROUND

On May 1, 2013, pursuant to a consolidated plea agreement, Petitioner pled
guilty to aggravated possession of a controlled substance (as a lesser-included offense
of drug dealing heroin) and possession of a firearm during the commission of a felony
(‘PFDCF”).? (D.I. 11 at 2) On that same day, the Superior Court sentenced Petitioner
to a total of twenty years at Level V imprisonment, suspended completion of drug
treatment for decreasing levels of supervision. (D.!. 11 at 2) Petitioner did not file a
direct appeal.

On May 16, 2014, Delaware’s Office of Defense Services (“OPD’) filed a motion
for post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61 (“Rule
61 motion) on Petitioner's behalf, which the Superior Court denied on December 3,
2014. (D.I. 11 at 2) The Delaware Supreme Court affirmed that decision on October
12,2015. See Aricidiacono v. State, 125 A.3d 677 (Del. 2015).

On September 19, 2016, the OPD filed a federal habeas Petition on Petitioner's

behalf, asserting the following two grounds for relief: (1) the Delaware Supreme Court

 

Petitioner also pled guilty to drug dealing in a separate case, and his § 2254 Petition
with respect to that conviction is presently pending before the Honorable Leonard P.
Stark. See Boyce v. Coupe, Civ. A. No. 16-817-LPS.
unreasonably applied Brady v. United States, 397 U.S. 742, 748 (1970) when denying
Petitioner's due process argument that his guilty plea was involuntary; and (2) the
Delaware Supreme Court made unreasonable findings of fact regarding the misconduct
at the Delaware Office of the Medical Examiner (““OCME”). (D.I. 8) The State filed an
Answer asserting that the Petition should be denied as time-barred or, alternatively,
because the claims are meritless. (D.I. 11) Petitioner filed a Reply arguing that (1) the
Petition is actually timely filed after applying § 2244(d)(1)(D) and equitable tolling; and
(2) the claims warrant relief under § 2254(d)(1) and (2). (D.I. 16)

A. OCME Criminal Investigation

The relevant information regarding the OCME evidence mishandling is set forth

below:

In February 2014, the Delaware State Police ("DSP”) and the
Department of Justice (“DOJ”) began an investigation into
criminal misconduct occurring in the Controlled Substances
Unit of the OCME.

The investigation revealed that some drug evidence sent to
the OCME for testing had been stolen by OCME employees
in some cases and was unaccounted for in other
cases. Oversight of the lab had been lacking, and security
procedures had not been followed. One employee was
accused of “dry labbing” (or declaring a test result without
actually conducting a test of the evidence) in several cases.
Although the investigation remains ongoing, to date,
three OCME employees have been suspended (two of those
employees have been criminally indicted), and the Chief
Medical Examiner has been fired.

There is no evidence to suggest that OCME employees

tampered with drug evidence by adding known controlled

substances to the evidence they received for testing in order

to achieve positive results and secure convictions. That is,

there is no evidence that the OCME staff “planted” evidence

to wrongly obtain convictions. Rather, the employees who
2
stole the evidence did so because it in fact consisted of
illegal narcotics that they could resell or take for personal
use.

Brown v. State, 108 A.3d 1201, 1204-05 (Del. 2015).
ll. ONE YEAR STATUTE OF LIMITATIONS

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) was signed
into law by the President on April 23, 1996, and habeas petitions filed in federal courts
after this date must comply with the AEDPA’s requirements. See generally Lindh v.
Murphy, 521 U.S. 320, 336 (1997). AEDPA prescribes a one-year period of limitations

for the filing of habeas petitions by state prisoners, which begins to run from the latest

of:

(A) the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or
laws of the United States is removed, if the applicant was
prevented from filing by such State action:

(C) the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has
been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or
claims presented could have been discovered through the
exercise of due diligence.
28 U.S.C. § 2244(d)(1).
The instant Petition, filed in 2016, is subject to the one-year limitations period

contained in § 2244(d)(1). See Lindh, 521 U.S. at 336. Petitioner does not allege, and

the Court does not discern, any facts triggering the application of § 2244(d)(1)(B) or (C).
3
Petitioner does, however, assert that he is entitled to a later starting date for AEDPA’s
limitations period — April 15, 2014 — under § 2244(d)(1)(D), because that is the date on
which the State began to notify defendants in certain active cases about the OCME
evidence problem. (D.1. 16 at 7)

In order to determine if the April 15, 2014 revelation of the OCME misconduct
constitutes a newly discovered factual predicate warranting a later starting date for the
limitations period under §2244(d)(1)(D), the Court must first distill Petitioner's argument
to its core. The argument appears to be two-fold. First, Petitioner contends that the
State violated Brady v. Maryland, 373 U.S. 83 (1963) by failing to disclose that there
was ongoing misconduct at the OCME during the time he was considering whether to
enter a plea. Second, Petitioner contends that the Delaware state courts should have
deemed his guilty plea involuntary under Brady v. United States, 397 U.S. 742, 748
(1970) due to the State’s failure to disclose the Brady v. Maryland evidence, /.e., the
OCME misconduct. In short, Petitioner asserts that his lack of knowledge about the
OCME misconduct is vital to his habeas claims because that lack of knowledge
rendered his guilty plea involuntary and unknowing under Brady v. United States.

Under Brady v. United States, a guilty plea is considered involuntary if it is
“induced by threats (or promises to discontinue improper harassment),
misrepresentation (including unfulfilled or unfillable promises), or perhaps by promises
that are by their nature improper as having no proper relationship to the prosecutor’s
business (e.g. bribes).” Brady, 397 U.S. at 755. A violation of Brady v. Maryland occurs

when the government fails to disclose evidence materially favorable to the accused,
including both impeachment evidence and exculpatory evidence.* See United States v.
Bagley, 473 U.S. 667, 676 (1985). For purposes of the inquiry under § 2244(d)(1)(D),
whether or not the OCME misconduct affected, or could have affected, Petitioner’s
decision to plead guilty depends on whether the drugs in his case were tested by the
OCME and the results were provided to him prior to entering a plea. Therefore, in order
to trigger a later starting date under § 2244(d)(1)(D) for this involuntary plea/Brady v.
Maryland claim, Petitioner must show that (1) the drug evidence in his case was tested
by the OCME and he received the results of the test before entering a plea; and (2)
exercising due diligence, he could not have learned that the evidence in his case may
have been part of the compromised drug evidence involved in the OCME scandal until
April 15, 2014. For the following reasons, the Court concludes that Petitioner has met
this burden.

First, Petitioner was provided with the OCME report concerning the drug
evidence in his case on April 23, 2013, and he pled guilty on May 1, 2013. (D.I. 8 at 9:
D.!. 15-8 at 64) Second, facts sufficient to provide a basis for a good faith claim that
state employees engaged in impermissible conduct were not available to defense

counsel until April 15, 2014 when, as part of its Brady v. Maryland obligation, the State

 

4A petitioner establishes a Brady v. Maryland violation by showing that: (1) the evidence
at issue was favorable to the accused, either because it was exculpatory or it had
impeachment value: (2) the prosecution suppressed the evidence, either willfully or
inadvertently; and (3) the evidence was material. See Strickler v. Greene, 527 U.S.
263, 281-82 (1999): Lambert v. Blackwell, 387 F.3d 210, 252 (3d Cir. 2004).

5
informed Petitioner and other defendants that all drug evidence housed at the lab was
susceptible to compromise.® (D.| 16 at 6-7)

Given these circumstances, the Court concludes that AEDPA’s limitations period
in this case began to run on April 15, 2014.6 Accordingly, to comply with the one-year
limitations period, Petitioner had to file his § 2254 petition by April 15, 2015. See Wilson
v. Beard, 426 F.3d 653 (3d Cir. 2005)(holding that Federal Rule of Civil Procedure 6(a)

and (e) applies to federal habeas petitions); Phlipot v. Johnson, 2015 WL 1906127, at

 

SAlthough the Delaware State Police (“DSP”) began its investigation into compromised
drug evidence on January 15, 2014, and the Deputy Attorney General's office informed
defense counsel on February 21, 2014 that an investigation into the evidentiary
practices at the OCME had started on February 20, 2014, the Court concurs with
Petitioner's contention that sufficient facts for the instant argument were not available
until the State provided the relevant information on April 15, 2015. See Biden:
Investigation of State Medical Examiner's Drug Lab Reveals Systemic Failings, Urgent
Need for Reform, Dep't of Justice, Att'y Gen.’s Website (June 19, 2014),
https://news.delaware.gov/2014/06/19/biden-investigation-of-state-medical-examiners-
drug-lab-reveals-systemic-failings-urgent-need-for-reform/.

®The State relies on Harmon v. Johnson, 2016 WL 183899, at *3 (D. Del. Jan. 14, 2016)
to support its argument that § 2254(d)(1)(D) is inapplicable and therefore cannot trigger
a later starting date in Petitioner's case. The Court disagrees, because Harmon is
distinguishable. Harmon argued that his conviction should be vacated because the
State violated Brady v. Maryland by failing to disclose its knowledge of the OCME drug
evidence scandal during his plea process and by waiting until long after his conviction in
2012 to disclose the tampering. See Harmon, 2016 WL 183899, at*2-3. However,
since the drug evidence in Harmon was never sent to the OCME for testing, the court
found that the revelation of the OCME scandal in 2014 could not constitute a new
factual predicate for Harmon’s substantive Brady v. Maryland claim. Id. Here, unlike
Harmon, Petitioner argues that the alleged lack of knowledge of the OCME misconduct
was material to his decision to plead guilty, thereby rendering his guilty plea involuntary
under Brady v. United States. \n addition, unlike in Harmon, the drug evidence in
Petitioner’s case was sent to the OCME for further testing after the initial field test, and
Petitioner received a copy of the OCME report prior to pleading guilty. Thus, given
these circumstances, the Court concludes that the revelation of the OCME scandal
constitutes a new factual predicate for Petitioner’s instant argument.

6
*3.n. 3 (D. Del. Apr. 27, 2015)(AEDPA’s one-year limitations period is calculated
according to the anniversary method, /.e., the limitations period expires on the
anniversary of triggering event).

Petitioner did not file the instant § 2254 Petition until September 19, 2016,
approximately one year and five months after the expiration of AEDPA’s statute of
limitations. Therefore, the Petition is time-barred, unless the limitations period can be
statutorily or equitably tolled. See Holland v. Florida, 560 U.S. 631, 645
(2010)(equitable tolling); 28 U.S.C. § 2244(d)(2) (statutory tolling). The Court will
discuss each doctrine in turn.

A. Statutory Tolling

Pursuant to § 2244(d)(2), a properly filed application for state collateral review
tolls AEDPA’s limitations period during the time the application is pending in the state
courts, including any post-conviction appeals, provided that the application is filed
during AEDPA’s one-year limitations period. Swartz v. Meyers, 204 F.3d 417, 424-25
(3d Cir. 2000). However, the limitations period is not tolled during the ninety days a
petitioner has to file a petition for a writ of certiorari in the United States Supreme Court
regarding a judgment denying a state post-conviction motion. See Stokes v. Dist.
Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir. 2001).

Here, when Petitioner filed his Rule 61 motion on May 16, 2014, thirty-one days
of AEDPA’s limitations period had already expired. The Rule 61 motion tolled the
limitations from May 16, 2014 through October 12, 2015, the date on which the

Delaware Supreme Court affirmed the Superior Court’s denial of the motion. The
limitations clock started to run again on October 13, 2015, and ran the remaining 334
days without interruption until AEDPA’s limitations period expired on September 12,
2016.’ Thus, even with the applicable statutory tolling, the Petition is time-barred,
unless equitable tolling is available.
B. Equitable Tolling
In very rare circumstances, the one-year limitations period may be tolled for

equitable reasons when the petitioner demonstrates “(1) that he has been pursuing his
rights diligently, and (2) some extraordinary circumstance stood in his way and
prevented timely filing.” Holland, 560 U.S. at 649 (emphasis added). Equitable tolling is
not available where the late filing is due to the petitioner's excusable neglect. See id.;
Miller v. New Jersey State Dept. of Corr., 145 F.3d 616, 618-19 (3d Cir. 1998). A
petitioner's obligation to act diligently applies to both his filing of the federal habeas
application and to his filing of state post-conviction applications. See LaCava v. Kyler,
398 F.3d 271, 277 (3d Cir.2005). In turn, the Third Circuit has explained that equitable
tolling of AEDPA’s limitations period may be appropriate in the following circumstances:

(1) where the defendant (or the court) actively misled the

plaintiff;

(2) where the plaintiff was in some extraordinary way

prevented from asserting his rights; or

(3) where the plaintiff timely asserted his rights mistakenly in

the wrong forum.

See Jones, 195 F.3d at 159; Thomas v. Snyder, 2001 WL 1555239, at *3-4 (D. Del.

Nov. 28, 2001).

 

’The limitations period actually ended on September 11, 2016, a Sunday. Therefore,
the limitations period extended through the end of Monday, September 12, 2016. See
Fed. R. Civ. P. 6(a)(3).

8
Petitioner contends that the Court should equitably toll the limitations period and
deem his Petition timely filed. He asserts that he was unable to file his Rule 61 motion
until May 16, 2014 “through no fault of his own,” and it would “be inequitable to prevent
him from seeking relief when several similarly situated petitioners will have their claims
heard even though they discovered the misconduct at the same time as he did, filed
their petitions at the same time or after he did and exhausted their state remedies
around the same time as he did.” (D.I. 16 at 7-8) According to Petitioner, it “is unfair to
penalize him because his counsel's state resources were significantly strained due to
the hundreds of motions they filed upon discovery of the misconduct,” and that the
interest of justice requires his claim be heard because the claim arises from “systemic
government misconduct.” (D.1. 16 at 8)

Petitioner’s equitable tolling argument is unavailing. Petitioner raised the issue of
the OCME drug evidence scandal in his Rule 61 motion that he filed in the Delaware
Superior Court in May 2014, and the Delaware Supreme Court affirmed the denial of the
Rule 61 motion on October 13, 2015. Petitioner could have filed a timely “protective”

§ 2254 petition® in this Court along with a motion to stay the proceeding while awaiting
the Delaware state courts’ post-conviction decisions, or he could have filed a habeas
petition during the 344 days remaining in AEDPA’s limitations period after the Delaware

Supreme Court issued its post-conviction decision on October 13, 2015. See Ross v.

 

8in Pace v. DiGuglielmo, the Supreme Court explained that a “petitioner's reasonable
confusion about whether a state filing would be timely” when attempting to exhaust state
remedies may constitute good cause for him to file a “protective petition in federal court
and ask[] the federal court to stay and abey the federal habeas proceedings until state
remedies are exhausted.” Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005).

9
Varano, 712 F.3d 784, 804 (3d Cir. 2013)(“[FJor a petitioner to obtain relief [via equitable
tolling] there must be a causal connection, or nexus, between the extraordinary
circumstances he faced and the petitioner's failure to file a timely federal petition.”). The
fact that Petitioner's counsel was filing “hundreds of motions” (presumably in state
court) after May 2014 does not demonstrate that Petitioner (or his counsel) was
prevented from filing a basic habeas petition in this Court sometime during the 334 day
period after the Delaware Supreme Court affirmed the denial of Petitioner’s Rule 61
motion. Similarly, the significant delay in filing precludes a finding that Petitioner
exercised the requisite “due diligence” to warrant equitably tolling the limitations period.
See, e.g., Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000)(once the extraordinary
circumstance ends, the petitioner must exercise reasonable diligence in filing his
petition).

Finally, to the extent the delayed filing was due to a miscalculation or mistake on
the part of the attorney(s) representing Petitioner, “attorney error, miscalculation,
inadequate research, or other mistakes” do not amount to extraordinary circumstances
for equitable tolling purposes. See Hendricks v. Johnson, 62 F. Supp. 3d 406, 411 (D.
Del. 2014). In short, Petitioner cannot demonstrate that the OCME scandal, and/or the
timing of the State’s disclosure about the OCME scandal, actually prevented him from
timely filing a petition seeking federal habeas relief. For all of these reasons, the Court
concludes that the doctrine of equitable tolling is not available to Petitioner on the facts

he has presented. Accordingly, the Court will deny the instant petition as time-barred.°

 

®Having concluded that it must deny the Petition as time-barred, the Court will not
address the State’s alternate reason for denying the Petition.
10
lll. CERTIFICATE OF APPEALABILITY
When a district court issues a final order denying a § 2254 petition, the court

must also decide whether to issue a certificate of appealability. See 3d Cir. LA.R. 22.2
(2011). A certificate of appealability is appropriate when a petitioner makes a
“substantial showing of the denial of a constitutional right” by demonstrating “that
reasonable jurists would find the district court’s assessment of the constitutional claims
debatable or wrong.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484
(2000). In addition, when a federal court denies a habeas petition on procedural
grounds without reaching the underlying constitutional claims, the court is not required
to issue a certificate of appealability unless the petitioner demonstrates that jurists of
reason would find it debatable: (1) whether the petition states a valid claim of the denial
of a constitutional right; and (2) whether the court was correct in its procedural ruling.
Id.

The Court has concluded that the instant Petition filed pursuant to 28 U.S.C.
§ 2254 should be denied as time-barred. Reasonable jurists would not find this
conclusion to be debatable. Therefore, the Court will not issue a certificate of
appealability.
IV. CONCLUSION

For the reasons discussed, the Court will deny as time-barred Petitioner's § 2254
Petition. An evidentiary hearing is not warranted, and an appropriate Order will be

entered.

11
